NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/13/2021.  In applicant’s amendments claim 1 was amended.  Claims 1-5 currently pending and considered below.
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 07/13/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record US 20160298654 A1 (Wang) fails to teach or render obvious a flywheel exerciser having a hybrid resistance system in combination with all of the elements and structural and functional relationships as claimed and further including a first bolt is inserted through the first portion and disposed in the first hole, and a second bolt is inserted through the second portion and disposed in the second hole, 
The prior art of record teaches an adjustment member fixed to the flywheel unit (through restricting member 41) and has a first hole (restricting slot 411), the magnetic member has one end pivotally connected to the flywheel unit (pivoting end 423) and is provided with a second hole (the second hole is the hole that guiding member 43 resides in and how guiding member 43 is attached to swing member 42), the pivot member has one end pivotally connected to the flywheel unit and includes a first portion and a second portion. Wang further teaches a bracket structure (control portion 427) within the first hole and it would not have been obvious to one 
	Regarding claim 1, the prior art of record US 10391348 B2 (Gibson et al; henceforth Gibson) fails to teach or render obvious a flywheel exerciser having a hybrid resistance system in combination with all of the elements and structural and functional relationships as claimed and further including the pivot member/second bolt changing position in the second hole when the first bolt changes position in the first hole.
	The prior art teaches a first bolt (threaded rod 302) is inserted through the first portion (See Figure 9B) and disposed in the first hole (threaded 302 is threaded into the hole in block 315), and a second bolt is inserted through the second portion (Figure 9B: Annotated) and disposed in the second hole (second bolt is threaded through the second portion and fixed within the second hole, see 9A).
	The second bolt within the second hole that connects the pivot member to the second hole does not change position due to being bolted into place using a nut (see Figure 8) and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the second bolt to move within the second hold without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784